Citation Nr: 1813553	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-18 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a skin disorder, to include as due to exposure to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel

INTRODUCTION

The Veteran had active duty service from April 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that, in a January 2016 statement, the Veteran discussed stomach and eye conditions.  To the extent this statement was an attempt to raise a claim for service connection for those disorders, the Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded a VA examination in connection with his claim for service connection for an anxiety disorder and a sleep disorder.  The evidence shows that he has been seen for panic attacks and anxiety.  The Veteran has indicated that he was treated for symptoms related to his anxiety and/or panic attacks since service; however, he has also stated that the private medical doctors who treated him in the years following service are now deceased.  Additionally, the Veteran's spouse has submitted a lay statement indicating that the Veteran has suffered from anxiety and panic attacks since they were married in June 1971.  The Veteran has also alleged that he has nightmares and sleep disturbance, which appear to be related to his anxiety disorder claim.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any psychiatric or sleep disorders that may be present.

Similarly, the Veteran has not been provided a VA examination in connection with his claim for service connection for a skin disorder.  The evidence shows that he has been diagnosed with melanoma, actinic keratosis, balanitis xerotica obliterans, genital melanosis, and vitiligo.  The Veteran has asserted that his skin disorders were caused by his active service, including his exposure to contaminated water while stationed at Camp Lejeune, North Carolina. The Veteran's military personnel records indicate that he was stationed at Camp Lejeune between 1969 and 1970.  Between 1953 and 1987, persons residing or working at the US Marine Corps Base at Camp Lejeune were potentially exposed to drinking water contaminated with VOCs (volatile organic compounds). See e.g. VBA Manual M21-2, IV.ii.2.C.5.o.  Additionally, the Veteran has also claimed exposure to lead, mercury, and asbestos while in service.  Accordingly, the Board finds that a remand is necessary in order to obtain VA medical opinions that address the etiology of his skin disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sleep, anxiety, and skin disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric and sleep disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current acquired psychiatric disorder, including an anxiety disorder, that is causally or etiologically related to his military service, to include any symptomatology therein.

The examiner should also address whether the Veteran has a separate sleep disorder or whether any sleep disturbance is a manifestation of an acquired psychiatric disorder.  

If he has a separate diagnosis of a sleep disorder, the examiner should opine as to whether it is at least as likely as not that the Veteran has a sleep disturbance disorder that is causally or etiologically related to his military service, to include any symptomatology therein.  In the alternative, he or she should also opine as to whether it is at least as likely as not that the Veteran has a sleep disorder that is caused by or aggravated by an acquired psychiatric disorder.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current skin disorder that is causally or etiologically related to his military service, to include exposure to contaminated water while stationed at Camp Lejeune.

The examiner should also address the Veteran's assertion that he was exposed to lead, mercury, and asbestos in service that could have also caused a current skin disorder.

The examiner should note that the Veteran has been diagnosed with skin disorders, including melanoma, actinic keratosis, balanitis xerotica obliterans, genital melanosis, and vitiligo over the course of the appeal.  As such, the examiner should discuss these diagnoses in his or her opinion.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




